Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 May 10, 2016

The Court of Appeals hereby passes the following order:

A16A1516. CRESHENDA MCCASKILL v. SELENCE FINANCE.

      This case originated as a dispossessory proceeding in magistrate court. After
an adverse ruling in the magistrate court, Creshenda McCaskill appealed to the
superior court. The superior court issued its final order incorporating the parties’
mediation agreement, in which the parties agreed McCaskill would vacate the
property.   Thereafter, McCaskill filed this direct appeal.          We, however, lack
jurisdiction.
      Because the superior court’s order disposed of a de novo appeal from a
magistrate court decision, McCaskill was required to follow the discretionary appeal
procedure. See OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App. 366, 367
(454 SE2d 175) (1995). McCaskill’s failure to follow this procedure deprives us of
jurisdiction to consider this appeal, which is hereby DISMISSED for lack of
jurisdiction.
                                      Court of Appeals of the State of Georgia
                                                                           05/10/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.